Citation Nr: 1002614	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  06-35 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for otitis media. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1957 to 
February 1961.

The appeal comes before the Board of Veterans' Appeals 
(Board) from June and August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied entitlement to 
service connection for bilateral hearing loss, tinnitus, and 
otitis media.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in April 2008; a transcript of that 
hearing is of record.  The Veteran also had a hearing with a 
Decision Review Officer in February 2007; a transcript of 
that hearing is of record.

In June 2008, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development.  The Board also obtained a Veterans Health 
Administration (VHA) opinion in October 2009.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Evidence of record does demonstrates that bilateral 
hearing loss was not manifested during active service, nor 
was a sensorineural hearing loss shown within the first post-
service year, or was developed as a result of an established 
event, injury, or disease during active service.

3.  Evidence of record demonstrates that tinnitus was 
manifested during active service or was developed as a result 
of an established event, injury, or disease during active 
service.

4.  Evidence of record demonstrates that otitis media was 
manifested during active service or was developed as a result 
of an established event, injury, or disease during active 
service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss was not incurred in or 
aggravated by service, nor may service incurrence of a 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

2.  Tinnitus was incurred in or aggravated by during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  Otitis media was incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in October 2005 and March 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board also notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  VA 
and private treatment records have been obtained and 
associated with the claims file.  The Veteran has also been 
provided with VA examinations to evaluate his ear and hearing 
loss disorders.  

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system (sensorineural hearing loss), may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  See 38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background 

In this case, service records show that the Veteran served in 
the United States Air Force as an AC&W (Aircraft Control and 
Warning) radar repairman from February 1957 to February 1961.  

Service treatment records include a voucher dated in November 
1960 showing payment to a drug store for medication dispensed 
to the Veteran on October 15, 1960 for an ear infection.


It should be noted that prior to November 1967, service 
departments used ASA units to record puretone sensitivity 
thresholds in audiometric measurement.  VA currently uses ISO 
(ANSI) units.  For purposes of comparison between the service 
audiometric data and more recent VA audiometric data, the 
table below shows the ASA measurements recorded in service, 
with the comparable ISO (ANSI) measurements in adjacent 
parentheses.  The Veteran's service treatment records contain 
a January 1961 separation physical examination report, 
including an audiometric examination.  At the time of the 
separation physical examination, pure tone thresholds, in 
decibels, were noted as follows:
 


HERTZ

500
1000
2000
3000
4000
For ISO 
add
(+15)
(+10)
(+10)
(+10)
(+5)
RIGHT
0 (15)
-5 (5)
0 (10)
-5 (5)
0 (5)
LEFT
5 (20)
-5 (5)
10 (20)
5 (15)
-5 (0)

The Veteran's January 1961 separation examination report 
noted normal ears.  It was indicated that the Veteran had 
punctured his right tympanic membrane in an accident.  No 
complications or sequellae were observed.  

In a April 1966 request to attend a seminar, it was noted 
that the Veteran was employed by the federal government as an 
electronic equipment specialist (GS-11). 

In June 1966, the Veteran submitted an application for VA 
education benefits (VA Form 21E-1990).  On the form, he 
indicated that prior to service, he was employed for 15 
months as a hydraulic press operator.  He made the same 
statement in an application for VA education benefits (VA 
Form 21E-1990), received in September 1972.  

Private treatment records from June 1986 through January 1994 
indicate that the Veteran was seen regularly for trouble with 
his ears, including Eustachian tube dysfunction, otitis media 
and otitis suppurative.  Notes from December 1993 and 
January 1994 state that the Veteran had a cold and had to 
travel by air for his work.  In the January 1994 office note, 
the audiologist related that the Veteran's ear problems 
started a month earlier, when his ears developed some 
blockage during an airplane flight, causing some discomfort 
and hearing-related problems.  The problems recurred when he 
took other airplane flights.  Based on an evaluation, the 
examiner concluded that the Veteran had a high frequency 
neurosensory hearing loss and Eustachian tube dysfunction.  
He was unable to determine whether the hearing loss was 
present before the recent events, but suspected that it did, 
based on the Veteran's statement that he was exposed to a lot 
of noise in service.

A diagnosis of tinnitus was given by a private examiner in 
February 1995.  It was noted that the Veteran reported being 
told that he had a 25 percent hearing loss in his right ear 
about a year-and-a-half previously.  A private treatment 
record from P.D.L., M.D., dated in October 1995 states that 
the Veteran had reached his full expectable recovery from 
noise exposure which occurred to him in January or February.

A private treatment record from August 1997 states that in 
January 1995, the Veteran had a workers' compensation case as 
a consequence of an airplane flight which apparently had poor 
cabin pressure control.  It was noted that the Veteran had 
decreased hearing and tinnitus since that time.

Private treatment records from 2003 through 2007 reveal 
regular treatment for otitis media.  Letters from P.D.L., 
M.D., dated in November 2005, March 2006, and April 2007 
recount the Veteran's history of noise exposure while in the 
military.  Dr. L. opined that the Veteran's hearing loss was 
most likely due to the loud noise exposure and perforated 
eardrum that he sustained while in the military.  Private 
correspondence from Y.L.T., M.D., J.D. dated in 
September 2005, November 2006, and May 2007 indicates that 
the Veteran has experienced multiple ear infections as a 
result of the scarring and Eustachian tube dysfunction from 
his initial ear trauma during active duty.  It was also noted 
that tinnitus can show its effect many years after the 
injury.

On VA examination in October 2005, the examiner opined that 
it was less likely as not that the Veteran's hearing loss and 
tinnitus were related to military service.  The audiologist 
based his opinion on several factors:  Hearing test results 
showed a decline over the previous several years, the fact 
that the Veteran had reported tinnitus only occurring over 
the last 10 to 15 years, the normal results of the 
audiometric test at the Veteran's separation from active 
duty, and that the greatest amount of the Veteran's noise 
exposure appeared to have been after his separation from 
service.

On VA examination in April 2006, the examiner noted that the 
Veteran had experienced a motor vehicle accident in the 1960s 
after leaving active service.  The Veteran was not clear if 
his symptoms started before his accident or after.  The 
accident apparently caused a nasal fracture.  After examining 
the Veteran, the examiner opined that the Veteran's right ear 
otitis media was less likely as not caused by or a result of 
his 1960 tympanic membrane puncture.

A VA audiologist examined the Veteran in February 2009.  
Following audiometric examination, the diagnosis was right 
ear mild, sloping to moderately severe, sensorineural hearing 
loss from 250 Hz through 8000 Hz, and in the left ear 
sensitivity within normal limits at 250 Hz and 500 Hz, with a 
mild, sloping to moderately severe, sensorineural hearing 
loss from 1000 Hz through 8000 Hz.  The examiner stated that 
it was beyond the scope of his opinion to comment upon 
whether the Veteran's otitis media was related to his 
military service.  The audiologist noted that the Veteran's 
description of his exposure to noise before entering the 
service was vague and inconsistent.  The examiner observed 
that while the Veteran reported that he noticed hearing 
difficulties in 1961 at the time of his release from service, 
hearing loss was first reported to medical personnel in 1995 
due to complaints and a clinical assessment of otitis media.  
It was further observed that the Veteran's discharge 
examination showed the Veteran's hearing sensitivity to be 
within normal limits at the time of his discharge, and that 
information was not consistent with the Veteran's testimony 
that he noticed hearing difficulties while he was in the 
service or at the time of his separation.  The audiologist 
noted that the Veteran said that his tinnitus began while he 
was in the service, yet a report from a private examiner 
dated in September 2006 indicates that the Veteran's tinnitus 
began 12 years previously and was unilateral in nature.  The 
audiologist reviewed the conflicting medical opinions that 
had been offered and opined that it was less likely as not 
that the Veteran's hearing loss and tinnitus were related to 
military service noise exposure.

A VA surgeon performed an examination of the Veteran in 
April 2009 and opined that it was at least as likely as not 
that the primary etiology for the Veteran's bilateral 
sensorineural hearing loss and bilateral tinnitus was 
service-related military noise exposure.  He based his 
opinion on the amount of noise the Veteran was exposed to in 
the service and that the Veteran reported the onset of his 
hearing loss soon after he left he service.  It was also 
noted that the Veteran denied professional or recreational 
noise exposure after leaving the service.  The examiner also 
stated that "[i]t is least likely that the Q-tip injury to 
the right tympanic membrane contributed to his hearing loss 
and/or tinnitus.  The tympanic membrane is normal and intact 
and the hearing loss is sensorineural and not conductive in 
nature."

In an October 2009 VHA opinion, a VA audiologist noted that, 
with respect to the Veteran's pre-service exposure to noise 
as a hydraulic press operator, the government first regulated 
noise exposure in 1969 for government contracted employers 
and expanded the regulation to all of the general industry in 
1971 with the enactment of Occupational Safety and Health Act 
(OSHA).  The audiologist opined that in view of the 
conflicting private and VA medical opinions of record, it was 
less likely as not that the Veteran's claimed hearing loss is 
the result of his active duty service, because his separation 
medical evaluation is clear, ears were examined and 
considered normal, and the "whispered voice test" results 
were 15/15 bilaterally, and the audiological evaluation 
indicated hearing well within normal limits in the high 
frequency ranges.  The audiologist further opined that in 
view of the conflicting private and VA medical opinions of 
record, it is as likely as not that the Veteran's claimed 
tinnitus is the result of his active duty in the service, 
because, although there is no documentation of a high 
frequency hearing loss, there was a report of a perforation 
of the right tympanic membrane, and tinnitus is associated 
with chronic otitis media.  The audiologist also opined that 
it is at least as likely as not that the Veteran's claimed 
otitis media of the right ear is a result of his active duty 
because the perforation occurred in service and may have 
gotten progressively worse post-military service. 

Analysis

In view of the totality of the evidence, including the 
Veteran's documented complaints of an ear injury in service, 
his current complaints of chronic otitis media and tinnitus, 
and the opinion of the October 2009 VA audiologist as to an 
etiology consistent with an in-service ear injury, the Board 
finds that the evidence is against the Veteran's claim for 
service connection for a hearing loss.  However, the evidence 
is in equipoise as to whether the Veteran's chronic right ear 
otitis media, and tinnitus developed as a result of his 
active service. 

The Veteran's private physicians, and the April 2009 VA 
examiner, and the VHA opinion dated in October 2009 all 
attribute the Veteran's development of tinnitus at least 
partially to the ear injury sustained in service.  Only the 
October 2005 and February 2009 VA examiners determined that 
the Veteran's tinnitus was less like than not related to 
service.  Resolving reasonable in the Veteran's favor, 
service connection for tinnitus is granted.

Although an April 2006 VA examiner opined that otitis media 
was less likely than not a result of the Veteran's tympanic 
membrane puncture in service, the April 2009 VA physician and 
the October 2009 VHA audiologist determined it was due to his 
in-service ear injury.  Once again, resolving reasonable in 
the Veteran's favor, service connection for otitis media is 
granted.

Regarding the issue of service connection for a bilateral 
hearing loss, the Board finds that the most persuasive 
medical evidence that specifically addresses the question of 
whether the Veteran's bilateral hearing loss was incurred as 
a result of noise exposure during service weighs against the 
claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Veteran's private physician P.D.L., M.D., and April 2009 
VA surgeon determined that the Veteran's hearing loss was 
most likely due to the loud noise exposure or was at least 
contributed to by the perforated eardrum that he sustained 
while in the military.  However, the February 2009 and 
October 2009 VA audiologist opinions determined that the 
Veteran's hearing loss was less likely as not related to 
service noise exposure as the Veteran's ears and hearing was 
normal on separation examination. 

In weighing this evidence, the Board notes that the Veteran's 
private physician made no reference to the Veteran's pre-or 
post-service noise exposure, focusing his attention solely on 
the history of in-service noise exposure as related by the 
Veteran.  The April 2009 VA examiner also relied on the 
Veteran's statement that he had no traumatic noise exposure 
following his separation from service.  Both of these 
opinions ignore the Veteran's statement to the VA examiner in 
October 2005 and April 2006 that following service, he worked 
next to a machine shop, and that as a federal employee, he 
visited radar sites for 23 years but wore no ear protection, 
despite noise on-site.  See Black v. Brown, 5 Vet. App. 177 
(1993) (an opinion that is based on history furnished by the 
veteran that is unsupported by clinical evidence is not 
probative); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that a bare transcription of a lay history is not 
transformed into "competent medical evidence" merely because 
the transcriber happens to be a medical professional); Wood 
v. Derwinski, 1 Vet. App. 190, 191-92 (1991) (an opinion may 
be discounted if it materially relies on a layperson's 
unsupported history as the premise for the opinion). The 
Board reiterates that as a medical opinion can be no better 
than the facts alleged by the veteran; an opinion based on an 
inaccurate factual premise has no probative value. See Reonal 
v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993).

However, the VA examiner in October 2005, April 2006, 
February 2009, noted the pre-service employment as a 
hydraulic press operator, as well as post-service noise 
exposure while working next to a machine shop and as a 
federal worker visiting radar sites.  That examiner also 
commented on the vague and sometimes inconsistent answers 
provided by the Veteran when questioned as to his noise 
exposure.  That examiner opinion indicating that the hearing 
loss was not related to noise exposure in service was 
reinforced by the October 2009 VA medical opinion provided by 
a Ph.D., CCCA. that noted the normal separation audiometric 
examination.   

Consequently, the Board finds that the evidence of record 
does not support the Veteran's claim for sc's claim for 
service connection for a bilateral loss, and that issue is 
denied.  


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied. 

Entitlement to service connection for tinnitus is allowed. 

Entitlement to service connection for otitis media is 
allowed. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


